                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

                                    :
ELLYN LISEO,                        :
                                    :
     plaintiff,                     :
                                    :
v.                                  :   CASE NO. 3:19-cv-00256(RAR)
                                    :
NANCY A. BERRYHILL, 1               :
ACTING COMMISSIONER                 :
OF SOCIAL SECURITY,                 :
                                    :
     defendant.                     :



                        RULING ON PENDING MOTIONS

       Ellyn Liseo (“plaintiff”) appeals the final decision of the

Commissioner of Social Security (“the Commissioner”) pursuant to

42 U.S.C. § 405(g).     The Commissioner denied plaintiff’s

application for Social Security Disability Benefits in a

decision dated December 26, 2018.       Plaintiff timely appealed to

this court.    Currently pending are plaintiff’s motion for an

order reversing and remanding her case for a hearing (Dkt. #14-

1) and defendant’s motion to affirm the decision of the

Commissioner.     (Dkt. #15.)

       For the reasons that follow, the plaintiff’s motion to

reverse, or in the alternative, remand is DENIED and the

Commissioner’s motion to affirm is GRANTED.



1 Andrew Saul is the new Commissioner of Social Security and has
been added as a party to this action automatically.
                              STANDARD

     “A district court reviewing a final . . . decision [of the

Commissioner of Social Security] pursuant to section 205(g) of

the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).   “The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

[are] conclusive . . . .”    42 U.S.C. § 405(g).   Accordingly, the

court may not make a de novo determination of whether a

plaintiff is disabled in reviewing a denial of disability

benefits.   Id.; Wagner v. Sec’y of Health and Human Servs., 906

F.2d 856, 860 (2d Cir. 1990).    Rather, the court’s function is

to ascertain whether the Commissioner applied the correct legal

principles in reaching her conclusion, and whether the decision

is supported by substantial evidence.    Johnson v. Bowen, 817

F.2d 983, 985 (2d Cir. 1987).

     Therefore, absent legal error, this court may not set aside

the decision of the Commissioner if it is supported by

substantial evidence.    Berry v. Schweiker, 675 F.2d 464, 467 (2d

Cir. 1982).   Further, if the Commissioner’s decision is

supported by substantial evidence, that decision will be

sustained, even where there may also be substantial evidence to

support the plaintiff’s contrary position.    Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).


                                  2
     The Second Circuit has defined substantial evidence as

“‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’”   Williams on Behalf of

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)).   Substantial

evidence must be “more than a scintilla or touch of proof here

and there in the record.”   Williams, 859 F.2d at 258.

     The Social Security Act(“SSA”) provides that benefits are

payable to individuals who have a disability.   42 U.S.C. §

423(a)(1).   “The term ‘disability’ means . . . [an] inability to

engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment. . . .”    42

U.S.C. § 423(d)(1).   In order to determine whether a claimant is

disabled within the meaning of the SSA, the ALJ must follow a

five-step evaluation process as promulgated by the Commissioner. 2


2 The five steps are as follows: (1) the Commissioner considers
whether the claimant is currently engaged in substantial gainful
activity; (2) if not, the Commissioner considers whether the
claimant has a “severe impairment” which limits his or her
mental or physical ability to do basic work activities; (3) if
the claimant has a “severe impairment,” the Commissioner must
ask whether, based solely on the medical evidence, the claimant
has an impairment listed in Appendix 1 of the regulations. If
the claimant has one of these enumerated impairments, the
Commissioner will automatically consider him or her disabled,
without considering vocational factors such as age, education,
and work experience; (4) if the impairment is not “listed” in
the regulations, the Commissioner then asks whether, despite the
claimant’s severe impairment, he or she has the residual
functional capacity to perform his or her past work; and (5) if
the claimant is unable to perform his or her past work, the

                                 3
     In order to be considered disabled, an individual’s

impairment must be “of such severity that he is not only unable

to do his previous work but cannot . . . engage in any other

kind of substantial gainful work which exists in the national

economy.”   42 U.S.C. § 423(d)(2)(A).          “[W]ork which exists in

the national economy means work which exists in significant

numbers either in the region where such individual lives or in

several regions of the country.”       Id. 3

                         PROCEDURAL HISTORY

     Plaintiff initially filed for disability insurance benefits

under Title II and XVI on May 9, 2016.           (R. 195.) 4    Plaintiff

alleged a disability onset date of May 11, 2015.               (R. 195.)    At

the time of application, plaintiff alleged that she suffered

from post-traumatic stress disorder (“PTSD”), major depressive

disorder, and anxiety.   (R. 173.)      The initial application was

denied on June 24, 2016, and again upon reconsideration on



Commissioner then determines whether there is other work which
the claimant could perform. The Commissioner bears the burden
of proof on this last step, while the claimant has the burden on
the first four steps. 20 C.F.R. § 416.920(a)(4)(i)-(v).

3The determination of whether such work exists in the national
economy is made without regard to: 1) “whether such work exists
in the immediate area in which [the claimant] lives;” 2)
“whether a specific job vacancy exists for [the claimant];” or
3) “whether [the claimant] would be hired if he applied for
work.” Id.

4 The Court cites pages within the administrative record as “R.
___.”

                                   4
November 18, 2016.    (R.163–66, 173–79).   Plaintiff then filed

for an administrative hearing which was held by ALJ I.K.

Harrington (hereinafter the “ALJ”) on February 9, 2018.      (R. 33-

66.)    The ALJ issued an unfavorable decision on March 21, 2018.

(R. 12–27.)    On May 16, 2018, plaintiff sought a review by the

Appeals Council, which was denied on December 26, 2018.      (R. 1-

5.)    Plaintiff then filed this action seeking judicial review.

(Dkt. #14-1.)

                             DISCUSSION

       Plaintiff asserts that (1) the ALJ’s opinion is not

supported by substantial evidence as it misstates the record,

(2) the ALJ’s RFC determination is incorrect, and (3) the ALJ

improperly weighed the opinions of state agency consultants,

licensed clinical social worker (“LCSW”) Sandoval, and the State

of Connecticut Department of Rehabilitation Services

(hereinafter “Rehabilitation Services”).     (Pl. Br. 13.)   Based

on the following, the Court finds that the ALJ’s opinion was

based on substantial evidence, the ALJ’s RFC determination was

proper, and the ALJ properly weighed the medical opinions.      The

Court therefore affirms the ALJ’s decision.

  I.     The ALJ’s Opinion Did Not Misstate the Record and Was
         Supported by Substantial Evidence

       When an individual’s impairment does not meet or equal a

listed impairment, the ALJ will “make a finding [of the



                                  5
individual’s] residual functional capacity based on all the

relevant medical and other evidence in [the] case record.”     20

C.F.R. § 404.1520(e).   An individual’s residual functional

capacity (“RFC”) is the most an individual can still do despite

his or her limitations.   20 C.F.R. § 404.1545(a)(1).   Plaintiff

has the burden of establishing a diminished RFC.   See Butts v.

Barnhart, 388 F.3d 377, 383 (2d Cir. 2004).

     “The regulations provide a two-step process for evaluating

a claimant’s assertions of pain and other limitations.     At the

first step, the ALJ must decide whether the claimant suffers

from a medically determinable impairment that could reasonably

be expected to produce the symptoms alleged.”   Genier v. Astrue,

606 F.3d 46, 49 (2d Cir. 2011) (citing 20 C.F.R. § 404.1529(b)).

“If the claimant does suffer from such an impairment, at the

second step, the ALJ must consider ‘the extent to which [the

claimant's] symptoms can reasonably be accepted as consistent

with the objective medical evidence and other evidence’ of

record.”   Genier, 606 F.3d at 49 (alterations in original)

(quoting 20 C.F.R. § 404.1529(b)).

     “In determining whether [an individual is] disabled, [the

ALJ will] consider all [of an individual’s] symptoms, including

pain, and the extent to which [his or her] symptoms can

reasonably be accepted as consistent with the objective medical

evidence and other evidence.”   20 C.F.R. § 404.1529(c).    While


                                 6
statements of pain are insufficient, an ALJ may not reject

statements of intensity and persistence of pain or other

symptoms affecting an individual’s ability to work because of a

lack of substantiating medical evidence.    Id. at §

404.1529(c)(2).

     First, the ALJ properly determined that plaintiff suffered

from two medically determinable impairments, general anxiety

disorder and alcohol abuse, which could have been expected to

produce plaintiff’s symptoms.   (R. 18.)   The ALJ further found

that plaintiff’s general anxiety disorder and alcohol abuse more

than minimally interfered with her ability to perform basic work

activities and therefore were severe.    (R. 18.)

     At step two, the ALJ determined that plaintiff’s

declarations of anxiety were inconsistent with the objective

medical evidence and other evidence.    Plaintiff asserts that the

ALJ’s opinion misstates the record.    (Pl. Br. 7.)

     Plaintiff asserts that the ALJ misstated the record by

stating that plaintiff “maintained substantial mental

abilities;” that her “anxiety does not interfere with her daily

function;” that she could care for herself and take public

transportation; and by finding that plaintiff’s hospitalizations

had been caused by external factors.    (Pl. Br. 7, 9, 10.)

Plaintiff relies on Horan v. Astrue in support of her position.




                                 7
Horan v. Astrue, 350 Fed. Appx. 483 (2d Cir. 2009).     Plaintiff’s

reliance is misplaced.

     In Horan, the Second Circuit reversed the ALJ’s decision

because the ALJ inaccurately stated the plaintiff’s abilities.

Id. at 485.    The ALJ stated that plaintiff could dress himself,

take his son to and from school, cook, and pull a blouse over

his head.    Id. at 484.   The plaintiff actually testified that he

could not cook, some days his son had to help put a shirt on

overhead, he could dress himself only some days, and he needed

assistance bringing his son to school.    Id.   The ALJ’s opinion

was a completely inaccurate depiction of the plaintiff’s

testimony.

     Unlike Horan, the ALJ did not inaccurately state the

record.   Notably, plaintiff does not assert that the ALJ

statements are inaccurate, but rather that they fail to support

the ALJ’s assertion or were applied erroneously.     (Pl. Br. 7–

13.) Therefore, Horan does not apply.

     Plaintiff’s argument can more accurately be summarized as

asserting that the ALJ’s opinion is not supported by substantial

evidence.    Plaintiff asserts that the ALJ’s conclusion that

plaintiff maintained substantial mental functioning was

incorrect because it was based on irrelevant activities of daily

living.   (Pl. Br. 7–8.)   Plaintiff further asserts that the ALJ

improperly examined her activities of daily living because her


                                   8
activities more accurately reflect that she is unable to

function due to her severe anxiety.    (Pl. Br. 9.)   Finally,

plaintiff asserts that the ALJ imposed overly restrictive

requirements on plaintiff by requiring frequent hospitalization

to be disabled.   (Pl. Br. 10.)   The Court disagrees.

     “As a fact-finder, the ALJ has the discretion to evaluate

the credibility of a claimant and to arrive at an independent

judgment, in light of medical findings and other evidence.”

Pietrunti v. Dir., Office of Workers' Comp. Programs, 119 F.3d

1035, 1042 (2d Cir. 1997).   “‘Under the substantial evidence

standard of review, it is not enough for Plaintiff to merely

disagree with the ALJ's weighing of the evidence . . . Plaintiff

must show that no reasonable factfinder could have reached the

ALJ's conclusions based on the evidence in record.’”     Lillis v.

Colvin, No. 3:16-cv-269(WIG), 2017 WL 784949, at *5 (D. Conn.

Mar. 1, 2017) (quoting Hanson v. Comm'r of Soc. Sec., No. 315-

CV-0150GTS(WBC), 2016 WL 3960486, at *12 (N.D.N.Y. June 29,

2016), report and recommendation adopted sub nom. Hanson v.

Colvin, No. 315-CV-150GTS(WBC), 2016 WL 3951150 (N.D.N.Y. July

20, 2016)).

     The ALJ noted that plaintiff’s activities of daily living

were inconsistent with the asserted level of her anxiety and

demonstrate that plaintiff’s anxiety does not interfere with her

daily functioning.   (R. 23.)   While plaintiff asserts that she


                                  9
cannot leave her house and interact with others due to her

anxiety, plaintiff takes public transportation, visits schools

with her daughter, has been actively seeking employment, and

spends “a good portion” of her day on the phone with her mother

and children.    (R. 44, 49, 50, 806, 831.)

     The ALJ further noted that the record did not establish

that plaintiff had difficulties interacting with her medical

providers but was consistently cooperative with them although

plaintiff reports an inability to complete grocery shopping or

maintain herself in public out of frustration.   (R. 43, 45, 602,

746, 752, 769, 770, 772, 773, 775, 777, 780, 781, 783, 806.)

Finally, while plaintiff reports that her anxiety causes her to

scream at strangers in the street out of frustration, plaintiff

reported to her therapist that she has had significant

improvement in this and prayed with a stranger in the street,

even reaching out to touch the person’s hand.    (R. 42–43, 832.)

     While plaintiff asserts that she often stares into space

and is unable to concentrate on a television program, the ALJ

noted that plaintiff cares for her personal hygiene, cooks for

herself and others when she has company, and reads two to three

novels a week.    (R. 48, 50, 806.)

     The ALJ also noted that while plaintiff reported that she

is hypervigilant and concerned for her safety, she maintained

substantial mental abilities as plaintiff’s medical records


                                 10
routinely demonstrated that she only occasionally presented

anxiety and displayed intact memory, thought content within

normal limits, no impulsivity, no suicidal ideation, a linear

thought process, and fair judgement.    (R. 746, 752, 769, 770,

772, 773, 775, 777, 780, 781, 783, 927.)    The ALJ also noted

that plaintiff actively participates in therapy and that

treatment has been effective.    (R. 595, 723, 770, 781, 830, 832,

834.)

     Finally, the ALJ did not reject plaintiff’s assertions of

anxiety merely because she was not consistently hospitalized.

The ALJ stated that plaintiff’s hospitalizations did not in

themselves indicate that plaintiff was disabled.    (R. 23.)   The

ALJ accurately noted that plaintiff’s hospitalizations often

resulted from physical attacks from her roommates or other

environmental stressors which triggered her anxiety.    (R. 559,

579, 586, 595.)    The ALJ also noted that these visits were

infrequent and plaintiff more often reported as stable.    (R.

559, 579, 586, 595, 723, 770, 781, 830, 832, 834.)

     Plaintiff’s disagreement with the ALJ’s weighing of the

evidence is insufficient, plaintiff must demonstrate that the

determination is not supported by substantial evidence.    Lillis

v. Colvin, No. 3:16-cv-269(WIG), 2017 WL 784949, at *5 (D. Conn.

Mar. 1, 2017).    Plaintiff has failed to show that the previous

accounts were insufficient for “a reasonable mind [to] accept as


                                 11
adequate to support a conclusion” that she was not precluded

from participating in any substantially gainful activity.

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)).      Plaintiff has

thus failed to show that the ALJ’s decision was not supported by

substantial evidence in the record.    Therefore, the ALJ’s

determination must be affirmed.

    II.   The ALJ Properly Weighed the Evidence

      Plaintiff asserts that the ALJ improperly evaluated the

opinions of the state agency consultants, the Rehabilitation

Services, and LCSW Margalis Sandoval. 5     The Court disagrees.

      The ALJ “will assess [the plaintiff’s] residual functional

capacity based on all of the relevant medical and other

evidence.”    20 C.F.R. § 404.1545(a)(3).    “Regardless of its

source, [the ALJ] will evaluate every medical opinion [she]

receive[s]. Unless [the ALJ] give[s] a treating source's medical

opinion controlling weight under paragraph (c)(2) of this

section, [the ALJ will] consider all of the following factors in

deciding the weight [to] give to any medical opinion.”      20

C.F.R. § 416.927(c).


5 Although plaintiff states that the ALJ improperly weighed the
opinions of state agency consultants and the Rehabilitation
Services, the content of plaintiff’s arguments relate to the RFC
determination and do not address the weight that the ALJ
assigned to the opinions. (Pl. Br. 13–15.) Therefore, the
Court will not address the ALJ’s weighing of these opinions.

                                  12
     In determining the amount of weight to give to a medical

opinion, the ALJ considers the examining relationship, the

treatment relationship, the length of treatment, the nature and

extent of treatment, evidence in support of the medical opinion,

consistency with the record, specialty in the medical field, and

any other relevant factors.     20 C.F.R. § 404.1527.   It is

generally appropriate to “give more weight to the opinion of a

specialist about medical issues related to his or her area of

specialty than to the opinion of a source who is not a

specialist.”    20 C.F.R. § 416.927(c)(5).

        Plaintiff asserts that the ALJ improperly rejected LCSW

Sandoval’s opinion because LCSW Sandoval is not a treating

physician.    Plaintiff asserts that LCSW Sandoval’s opinion is

consistent with the record and entitled to more than little

weight.    The Court disagrees.

     LCSW Sandoval opined that plaintiff had poor or no ability

to maintain attention for two hour segments, work in

coordination with or proximately to others without being unduly

distracted, complete a normal workday and workweek without

interruptions from psychologically based symptoms, get along

with co-workers or peers without unduly distracting them or

exhibiting extreme behaviors, respond appropriately to changes

in a routine work setting, and deal with stress of semiskilled

work.    (R. 926–27.)   LCSW Sandoval also opined that plaintiff


                                  13
had a fair ability to travel in unfamiliar places, use public

transportation, interact appropriately in public, ask simple

questions or for assistance, and deal with normal work stress.

(R. 925–26.)    Finally, LCSW Sandoval opined that plaintiff would

be absent from work more than twice a month.    (R. 927.)

     The ALJ examined LCSW Sandoval’s opinion in compliance with

20 C.F.R. § 416.927(c).    The ALJ noted the treating

relationship, the opinion’s consistency with the record, and

evidence contradicting the opinion.    (R. 24–25.)    The ALJ

correctly noted that licensed clinical social workers do not

qualify as treating physicians.    (R. 24–25); Drysdale v. Colvin,

No. 14-CV-01722 SN, 2015 WL 3776382, at *4 (S.D.N.Y. June 16,

2015)(“Licensed clinical social workers are not ‘acceptable

medical sources’ due controlling weight under the treating

physician rule”).    The ALJ then determined that LCSW Sandoval’s

opinion was inconsistent with her treatment notes and the record

and assigned the opinion little weight.    (R. 24–25.)

     The ALJ found it particularly telling that LCSW Sandoval

continually reassured plaintiff and assisted her as she sought

employment.    (R. 779, 780, 826, 831, 834, 836.)    Notably,

plaintiff stated that she wanted to work and her fear of working

stemmed from her fear of losing her housing.    (R. 826, 834,

836.)   The ALJ also noted that LCSW Sandoval’s opinion that

plaintiff would miss more than two days of work per month was


                                  14
unsupported by the evidence as LCSW Sandoval’s treatment notes

demonstrated that plaintiff seldomly missed appointments and was

regularly present and on time.      (R. 770, 772–75, 782, 833.)

     The ALJ’s determination that LCSW Sandoval’s opinion is

inconsistent with the record is supported by substantial

evidence.    LCSW Sandoval opined that plaintiff had only a fair

ability to take public transportation and interact appropriately

in public.    (R. 925.)    However, plaintiff routinely takes public

transportation and reported to LCSW Sandoval that she was making

significant improvements in her ability to appropriately act in

public.   (R. 44, 832.)

     LCSW Sandoval opined that plaintiff had poor or no ability

to maintain attention for two-hour segments, work in

coordination with or proximately to others without being unduly

distracted, however, plaintiff reported that she reads two to

three novels per week.      (R. 806.)   Finally, while LCSW Sandoval

opined that plaintiff had a fair ability to manage the stress of

normal work and no or a poor ability to deal with stress of

semiskilled work, LCSW Sandoval routinely attempted to help

plaintiff find work and reported that plaintiff is in the

maintenance stage of her change which included stability and not

getting overwhelmed.      (R. 806, 826, 831, 834, 836.)

     The ALJ appropriately examined LCSW Sandoval’s opinion.

The ALJ’s determination that LCSW Sandoval’s opinion is not


                                   15
consistent with the record is supported by substantial evidence.

Therefore, the ALJ’s determination that LCSW Sandoval’s opinion

should be given little weight is affirmed.

    III.   The ALJ’s RCF Determination is Affirmed

      Plaintiff argues that the ALJ’s RFC determination is not

supported by substantial evidence.   The Court disagrees.

      When an individual’s impairment does not meet or equal a

listed impairment, the ALJ will “make a finding [of the

individual’s] residual functional capacity based on all the

relevant medical and other evidence in [the] case record.”    20

C.F.R. § 404.1520(e).   An individual’s residual functional

capacity (“RFC”) is the most an individual can still do despite

his or her limitations.   20 C.F.R. § 404.1545(a)(1).   Plaintiff

has the burden of establishing a diminished RFC.    See Butts v.

Barnhart, 388 F.3d 377, 383 (2d Cir. 2004).

      Plaintiff asserts that the ALJ failed to consider all of

her medical impairments, severe and nonsevere. 6   (Pl. Br. 19.)

Plaintiff further asserts that the ALJ erred by failing to


6 Plaintiff’s assertion appears to be grounded in a
misunderstanding of the law. The ALJ determined plaintiff’s
anxiety to be severe and examine plaintiff’s anxiety in his RFC
determination. (R. 21–25.) Plaintiff takes issue with the
level of severity the ALJ assigned plaintiff’s symptoms. This
argument is better addressed under the substantial evidence
analysis. See Mariani v. Colvin, 567 Fed. Appx. 8, 9–11 (2d
Cir. 2014)(examining whether substantial evidence supports the
level of the plaintiff’s RFC limitations which were inconsistent
with relevant medical opinions).

                                16
incorporate limitations that were mentioned by the state agency

consultants and State of Connecticut Vocational Rehabilitation

Assessment into the RFC determination.     (Pl. Br. 13–15.)

     Two state agency consultants, Doctors DeCarli and Stack,

opined that plaintiff suffered moderate limitations regarding

her ability to carry out detailed instructions, maintain

attention and concentration for extended periods of time, work

with others without being distracted, complete a normal work

week and workday without interruption, interact with the general

public, request assistance, and use public transportation.     (R.

73–74, 78–88, 101–103.)     The ALJ assigned these opinions great

weight.

     Rehabilitation Services opined that plaintiff’s depression

was significantly disabling and that plaintiff faces severe

impairments concerning work tolerance, interpersonal skills, and

self and home care.    (R. 913.)   The ALJ assigned this opinion

great weight.    (R. 25.)

     Plaintiff asserts that the ALJ failed to incorporate many

of these limitations into his RFC determination despite

assigning these opinions great weight.     (Pl. Br. 13–15.)

Specifically, plaintiff asserts that the ALJ failed to

incorporate plaintiff’s limitations regarding concentration,

working at a consistent pace, attendance, and memory

limitations.    (Pl. Br. 14–15, 19–21.)   However, the Court has


                                   17
already found that substantial evidence supports the ALJ’s

determination that plaintiff does not suffer significant

impairments regarding her memory, concentration, and attendance.

     Plaintiff also asserts that the ALJ erred by failing to

accept the Rehabilitation Services’ determination that plaintiff

was disabled.    Plaintiff is incorrect.    Determinations as to

whether a plaintiff is disabled “are not medical opinions . . .

but are, instead, opinions on issues reserved to the

Commissioner.”    20 C.F.R. § 404.1527(d).    “A statement by a

medical source that [a plaintiff is] ‘disabled’ or ‘unable to

work’ does not mean that [the ALJ] will determine that [the

plaintiff is] disabled.”    Id.   The ALJ “will not give any

special significance to the source of an opinion on issues

reserved to the Commissioner.”     Id.   The ALJ therefore did not

err in rejecting Rehabilitation Services’ determination that

plaintiff was disabled.

     Plaintiff also asserts that the ALJ erred by limiting

plaintiff to only occasional interactions with co-workers and

supervisors.    (Pl. Br. 21.)   Plaintiff asserts that she can have

no interaction with co-workers or supervisors because she will

be distracted or distract them.     (Pl. Br. 21.)   As noted above,

substantial evidence supports the ALJ’s determination that

plaintiff’s ability to concentrate and interact with others is

not significantly impaired.


                                  18
     Plaintiff has failed to establish that the ALJ erred in his

determination of plaintiff’s RFC.     As stated earlier, the Court

has already found that the ALJ’s determination on this matter is

supported by substantial evidence.    Without proof of legal error

or a lack of substantial evidence, the Court shall affirm the

ALJ’s RFC determination.    Berry v. Schweiker, 675 F.2d 464, 467

(2d Cir. 1982).

                             CONCLUSION

     Based on the foregoing reasons, plaintiff’s motion for an

order to remand the Commissioner’s decision (Dkt. #14-1) is

DENIED and the Commissioner’s motion to affirm that decision

(Dkt. #15) is GRANTED.

     This is not a recommended ruling.    The consent of the

parties allows this magistrate judge to direct the entry of a

judgment of the district court in accordance with the Federal

Rules of Civil Procedure.    Appeals can be made directly to the

appropriate United States Court of Appeals from this judgment.

See 28 U.S.C. § 636(c)(3).

     SO ORDERED this 27th day of January 2020, at Hartford,

Connecticut.

                                __        /s/   __ ___ ____
                                Robert A. Richardson
                                United States Magistrate Judge




                                 19
